Citation Nr: 1622924	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  07-22 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostate cancer, to include as secondary to Agent Orange exposure, Camp Lejeune water contamination, and/or sexually transmitted diseases, and if so, whether service connection is warranted.  

3.  Entitlement to service connection for a bilateral eye disability. 

4.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease, with intervertebral disc syndrome (hereafter, "back disability"). 

5.  Entitlement to a rating in excess of 10 percent prior to March 19, 2010 and in excess of 40 percent thereafter for post-concussion syndrome manifested by headaches and syncope (dizziness), to include consideration of a separate rating for service-connected migraines as a residual of service-connected post-concussion syndrome. 

6.  Entitlement to a total disability rating for individual unemployability prior to January 14, 2014. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1974 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) from December 2005 and February 2013 rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  In May 2015, a hearing was scheduled before a Veterans Law Judge, but the Veteran cancelled his hearing. 

In March 2016, the Veteran's representative provided a blanket waiver of all evidence obtained by VA, to include evidence submitted by the Veteran and his representative, since the last supplemental statement of the case in conjunction with the Veteran's appeals.  

There is evidence in the Veteran's file that he stopped working in 2012; he states due to the residuals of his TBI and his back condition.  The Court of Appeals for Veterans Claims has held that a claim for a total disability rating based on individual unemployability (TDIU) can be inferred as part of the original claim for a higher initial rating in certain circumstances.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curium).  During the course of the appeal, TDIU was granted from January 14, 2014.  However, the appeal for an increase for TBI residuals and the back condition had been pending long before 2014.  Therefore, the Board finds Rice applies, and the question of whether TDIU was warranted prior to January 14, 2014 is part of the appeal.  This issue is the subject of the REMAND below.


FINDINGS OF FACT

1.  Since the final December 2005 decision denying reopening of a service connection claim for hearing loss, new and material evidence has been received that relates to the previous unestablished issue of nexus.  

2.  Since the January and September 2010 final rating decisions denying service connection for prostate cancer, new and material evidence has been received that relates to the unestablished elements of an in-service injury and nexus.  

3.  The Veteran has normal hearing in the left ear. 

4.  The Veteran has sensorineural hearing loss in the right ear that has an etiological relationship to in-service noise exposure.  

5.  The Veteran's prostate cancer has not been etiologically linked to service, to include assertions of Agent Orange exposure, contaminated water at Camp Lejeune, or to a claimed in-service sexually transmitted disease. 

6.  The Veteran has cataracts, which are not due to service or a service-connected disability.  His refractive error (presbyopia) is not a disease or injury within the meaning of applicable legislation relating to service connection; and there has been no superimposed disease or injury related to service, including the TBI.  

7.  The Veteran has a visual field defect in the right eye due to the in-service head injury.

8.  For the entire appeals period, the Veteran has had a back disability manifested by complaints of chronic pain, limited range of motion, including reduced forward flexion to 40 degrees with pain, at worst, and reduced exertional ability, including prolonged standing and walking.

9.  For the entire appeals period, the Veteran has had mild memory loss, mild to moderate impairment in judgment, and subjective symptoms including dizziness, sensitivity to light, and ringing in his ears, as residuals of post-concussive syndrome. 

10.  The Veteran has a history of prostrating headaches as residuals of post-concussive syndrome, with frequent prolonged attacks occurring on a daily basis, which eventually worsened to be productive of severe economic adaptability as of December 1, 2012.   


CONCLUSIONS OF LAW

1. The December 2005 final rating decision, which denied reopening of service connection for bilateral hearing loss based on new and material evidence, is final.  New and material evidence has been received sufficient to reopen the claim. 38 U.S.C.A. § 5108, 7104(b), 7105(c) (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2015).

2.  The January and September 2010 rating decisions, which denied service connection for prostate cancer, are final.  New and material evidence has been received sufficient to reopen the claim. 38 U.S.C.A. § 5108, 7104(b), 7105(c) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.156(a), 20.1103 (2015).).

3.  The criteria for service connection for a left ear hearing loss disability have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

4.  The criteria for service connection for a right ear hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

5.  The criteria for service connection for prostate cancer have not been met. 
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.311 (2015).

6.  The criteria for service connection for cataracts and refractive error (presbyopia) have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

7.  The criteria for service connection for visual field defect in the right eye have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

8.  For the entire appeals period, the criteria for a rating in excess of 20 percent for 
lumbar spine degenerative disc disease and degenerative joint disease, with intervertebral disc syndrome, have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243, 5003 (2015).

9.  The criteria for a rating in excess 10 percent for post-concussion syndrome prior to October 23, 2008, were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008); 38 C.F.R. § 4.124a, Diagnostic Code 8045, 9034 (2015).

10.  The criteria for a 40 percent rating for post-concussion syndrome were met from October 23, 2008, until March 19, 2010; the criteria for a rating higher than 40 percent have not been met at any time. 38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Codes 8045, 9304 (effective prior to October 23, 2008); 38 C.F.R. § 4.124a, Diagnostic Code 8045, 9034 (2015).

11.  The criteria for a separate rating of 30 percent from October 23, 2008 to November 30, 2012, and of 50 percent since December 1, 2012, for migraine headaches as a residual of post-concussion syndrome have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, 4.130; Diagnostic Code 8100, 9304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. 
§ 3.156(a).  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

A.  Analysis 

1.  Hearing Loss

In March 1993, the Veteran filed a claim for service connection for hearing loss.  The RO denied the claim since there was no current disability of the left ear.  The RO found evidence of sensorineural hearing loss in the right ear, but no evidence of nexus to service.  The Veteran did not appeal the decision or submit new and material evidence within a year, so it became final. 

The Veteran has made two additional attempts to reopen the prior final denial.  The Veteran initiated a claim to reopen the prior denial several years later, which was denied by the RO in a December 2005 rating decision.  The Veteran did not appeal that decision or submit new and material evidence within a year, so it became final. 

In September 2009, the Veteran initiated another claim to reopen the previously denied claim of bilateral hearing loss based on new and material evidence.  Although there is a significant amount of new evidence of record since the last final decision in 2005, the Board finds reopening prudent based primarily on two VA audiological examination reports from June 2010 and April 2015, which were not in existence at the time of the prior final decision and discuss the unestablished issue of nexus. Accordingly, the Board reopens the service connection claim for bilateral hearing loss, and will proceed with a decision on the merits in Section II.  

2.  Prostate Cancer

In January 2010, the RO denied service connection for prostate cancer status post radical prostatectomy secondary to Agent Orange exposure.  Although prostate cancer is on the list of diseases presumed as caused by Agent Orange exposure, the RO found no evidence that the Veteran had any Agent Orange exposure during service.  In evaluating the claim on a direct basis, there was no evidence of prostate cancer during service, and it did not appear until several decades after service in 2009.  The Veteran did not appeal that decision or submit new and material evidence within a year, so it became final.

The Veteran filed a claim for an alternative theory for service connection for prostate cancer based on drinking contaminated water at Camp Lejeune.  The RO in a September 2010 rating decision, also denied service connection for prostate cancer on that new basis.  The Veteran did not appeal the September 2010 rating decision or submit new and material evidence within a year, so the decision became final.  

He filed a claim to reopen, and the RO reopened the claim in a February 2013 rating decision based on a Prostate VA examination conducted on September 2011, with addendums prepared in October 2011 and December 2012 discussing the missing element of nexus.  The Veteran also provided private treatment records regarding his prostate cancer etiology in the form of a letter from private treating physician Dr. T.  Before it can review the claim on the merits, the Board must also review the claim to determine whether it should be reopened.  The Board concurs with the RO's findings.  The examination and private treatment records were not in existence at the time of the original service connection denials in 2010, and speak to the unestablished issue of nexus.  Accordingly, the claim is reopened, and the Board will review the claim on its merits in Section II.  

II.  Service Connection 

A.  Hearing Loss

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

In addition to direct service connection, a Veteran may prevail under alternative theories of service connection including on a presumptive basis for a showing of chronic disease.  Sensorineural hearing loss is encompassed by the list of chronic diseases under 38 C.F.R. § 3.309(a).  See M21-1MR, Part III.iv.4.B.12.a. (noting "other organic diseases of the nervous system" includes sensorineural hearing loss).  It is presumed related to service if it becomes manifest to a degree of ten percent within one year of termination of such service.  Cancers are also included in this list, when manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. 
§ 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39   (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease" in 38 C.F.R. 
§ 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Pursuant to VA regulations, hearing loss is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's left ear fails to meet the regulatory threshold for hearing loss, based on results presented in the April 2015 VA examination, as well as previous examinations also of record.  Therefore, service connection of left ear hearing loss is denied based on no current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted. 38 U.S.C.A. §§ 1110, 1131.

The right ear meets the regulatory criteria.  Hearing loss is reflected in that ear with at least one of the auditory thresholds at 40 decibels or greater. The Veteran contends that his current right hearing loss began in service based on his work around ship's generators.  The April 2015 examiner opined that the Veteran's hearing loss is at least as likely as not a result of his military service.  The rationale provided was that although no medical records support his claim, noise damage from prolonged exposure to generators and tools is plausible.  In June 2008, the Veteran submitted a letter from a private audiologist noting the Veteran's long history of asymmetrical right ear hearing loss.  The private audiologist also opined that the right ear hearing loss was most likely due to his military background.  Without any evidence to the contrary, the Board grants service connection for right ear hearing loss based on these opinions. 

B.  Prostate Cancer 

The Veteran was diagnosed with prostate cancer in September 2009, the same month he filed a claim for service connection.  The Veteran asserts that his prostate cancer developed as a result of either (1) exposure to Agent Orange, (2) exposure to contaminated water at Camp Lejeune or (3) secondary to a sexually transmitted disease.  The Board will consider each contention, including an evaluation of his claim under the general direct theory of service connection. 

1.  Agent Orange 

The Veteran has consistently asserted that his prostate cancer was caused by Agent Orange exposure when he was a part of helicopter missions shuttling Vietnamese refugees and American nationals out of Vietnam. The Veteran contends he was a part of at least two of these rescue missions.  

The law provides a presumption of service connection for certain diseases, including prostate cancer, which become manifest after separation from service in veterans who served in the Republic of Vietnam during the period from January 9, 1962, and ending on May 7, 1975. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6) , 3.309(e), see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service in the Republic of Vietnam for the purpose of the application of the presumption includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. 
§ 3.307(a)(6)(iii).  In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit upheld VA's interpretation of § 3.307(a)(6)(iii) to require a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

The crux of this claim is whether it is factually shown the Veteran was exposed to Agent Orange. The Veteran's unsupported contentions of such exposure are not enough.  There must be evidence that tends to support the Veteran's presence in Vietnam or otherwise establish exposure.  

During a portion of his service in the Vietnam Era, he was stationed on the U.S.S. Mobile (LKA-115).  Based on logbooks, and official documents obtained by VA and submitted by the Veteran, the ship participated in Operation Frequent Wind in the territorial waters of Vietnam.  In April 1975, his ship was in a holding area in the Vung Tau located in South Vietnam.  There is no evidence that the ship ever docked to shore.  

The Veteran was a member of Battalion Landing Team 3/9, but the documents he submitted clearly stated his unit stood down throughout the operation and never went ashore.  The Veteran has made independent claims that he flew on helicopter missions to pick up refugees on the shore and brought them to the U.S.S. Mobile.  The deck logs do, in fact, show that helicopters transferred refugees from shore to the U.S.S. Mobile.  However, there is no corroborating evidence that the Veteran was a part of the refugee flights.  His personnel records show he was assigned to work in a warehouse, and it is simply not believable that someone with his MOS would be selected to participate on such missions.  Moreover, the fact that is particular unit stood down is highly persuasive, as it is extremely unlikely despite the entire unit standing down one particular individual - and a warehouseman at that - would be picked for the missions. In sum, the history demonstrates the Veteran was on the U.S.S. Mobile during a key operation near Vietnam, but there continues to be no evidence that the Veteran himself actually went ashore.  He is required to have "boots on the ground" in Vietnam to demonstrate Agent Orange exposure.  Without "boots on the ground," such exposure cannot be established. He has made no other allegations as to how he believes he was factually exposed to Agent Orange.

Without Agent Orange exposure shown, service connection for prostate cancer on a presumptive basis must be denied.  Any medical opinions of record linking prostate cancer to Agent Orange exposure, including from VA physician Dr. R. K., have absolutely no probative value because they are based on an assumption the Veteran was exposed to Agent Orange.  As discussed more fully above, that is not shown by credible evidence, and the Board does not find it credible that a warehouseman would be chosen to participate in refugee rescue missions in Vietnam.  Accordingly, the Board denies service connection based on Agent Orange exposure.  
2.  Camp Lejeune 

Based on the Veteran's official Record of Service, he was stationed at Camp Lejeune.  VA issued Training Letter 10-03 in April 2010 in which it acknowledged that individuals stationed at Camp Lejeune from 1957-1987 were potentially exposed to drinking water contaminated with volatile organic compounds.   Two of the eight water treatment facilities supplying water to the base were contaminated with either trichloroethylene (TCE) or tetrachloroethylene (perchloroethylene, or PCE) from an off-base dry cleaning facility.  The Department of Health and Human Services' Agency for Toxic Substances and Disease Registry (ATSDR) estimated that TCE and PCE drinking water levels exceeded current standards from 1957 to 1987 and represented a public health hazard.  In addition to TCE and PCE, ATSDR has also indicated that high concentrations of benzene, Vinyl Chloride, and trans-1, 2-dichloroethylene (1, 2-DCE) were detected in the drinking water system. 

The National Academy of Sciences' National Research Council (NRC) and the ATSDR undertook studies to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination. In the resulting June 2009 report, "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects," the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs.  

Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants. The NRC analysis found that no disease fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association, which included esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects).  Prostate cancer was not listed.  

Despite the lack of scientific linkage between the water contamination and prostate cancer, the Veteran emphatically asserts that his prostate cancer could have been caused by these environmental conditions.  However, he lacks the medical expertise to make such an assessment.  A statement regarding etiology of cancer, especially as due to various exposures, is a complex medical question that requires an individual with medical expertise.  Id.  

Even though prostate cancer is not on the list of conditions discussed by the NRC, service connection could still be granted if credible medical evidence shows such a relationship does exist.  Therefore, VA provided the Veteran an examination to determine whether there was a link between prostate cancer, diagnosed 30 years after service, and exposure to the contaminated water.  VA examinations conducted in September 2011 and December 2012 resulted in opinions that it was less likely than not (less than 50 percent probability) that the claimed condition was incurred in or caused by the claimed in-service injury.  The rationale provided by the September 2011 examiner was that many variables come into play when considering the impact of environmental substances on the individual.  However, the facts in the Veteran's case cannot be quantified to a compelling sufficient level to be used to render specific conclusions.  Available scientific information on the oncogenicity of certain organic chemical compounds does not provide any link with certainty.  Definitive qualitative descriptions such as "may cause cancer" do not provide measured analysis for medical scientific assessment.  In layman's terms, "may" does not mean that the exposure is the actual cause of Veteran's cancer.  The examiner also noted that cancer could appear in an individual for reasons other than the suspected exposure.  The examiner mentioned the NRC report, and the lack of a direct link between cancer and the Camp Lejeune water contamination.  The December 2012 examiner provided a similar rationale, with the focus on the commonness of prostate cancer among men, with age, ethnicity, genetic factors, and possibly dietary factors.  Ultimately, the December 2012 examiner found that although there is a plausible relationship, there is insufficient evidence in medical studies to connect low-level solvent exposures to the onset of prostate cancer. 

The only opinion to the contrary is from VA physician Dr. R.K., who opined that the Veteran's environmental exposures at Camp Lejeune were a causative factor for his prostate cancer.  This opinion, while provided by a physician, is simply not persuasive.  Dr. R.K. provided no medical basis or rationale as to the reason for such an opinion.  In comparing the medical opinions, the Board gives more probative weight to the opinions proffered by the VA examiners, who provided sound rationale for their findings and discussed the medical principles as to the development of prostate cancer.  

In the October 2015 argument to the Board, the Veteran's representative calling into question the adequacy of the VA examinations because only one dry cleaning agent was addressed, while ignoring other solvents, such as Agent Orange DDT, and nerve and blister agents at Camp Lejeune.  However, Camp Lejeune was never a depository for Agent Orange or other herbicides, when reviewing the list for "Herbicide Tests and Storage Outside of Vietnam."  See http://www.publichealth.va.gov/exposures/agentorange/ 
locations/tests-storage/usa.asp.  In fact, there were no sites within the state of North Carolina.  Based on the contentions made, the focus of the examiner's evaluation was on toxins found at Camp Lejeune during the period the Veteran was stationed there. Furthermore, the representative notes that the base used wood preservatives that are no longer found safe.  The representative has yet to specifically identify this compounds that were used at Camp Lejeune.  A general article from Wikipedia does nothing to support the Veteran's exposure to any such chemicals, especially when the chemicals have yet to be named. Furthermore, there is nothing in the treatment or service records that document exposure to additional chemicals.  With two probative examinations, and only assumptions raised by the representative without anything concrete for the Board and/or VA to pursue, the Board declines to service connect prostate cancer as due to contaminated water at Camp Lejeune.  


3.  STD

In a more recent contention, the Veteran has asserted that his prostate cancer was caused by a sexually transmitted disease (STD) contracted in service.  In 1984, the Veteran was treated on two occasions for chronic prostatitis, inflammation of the prostate, but it was not noted at that time that this was in any way associated with a sexually transmitted disease.  The issue did not resurface at any point through the end of his active service in 1991.  Furthermore, the Board could find no evidence of a current STD present in the record post-service.  

The RO denied service connection for a STD in a December 2015 rating decision.  There is no medical evidence indicating the Veteran's prostate cancer developed because of a STD he had during service.  The December 2012 VA examiner noted that sexually transmitted diseases are a possible risk factor for developing prostate cancer, but a risk factor is not the equivalent of a finding of causation, and it was only noted as a "possible" risk factor.  The Veteran's contentions that the prostate cancer was related to an in-service STD are not persuasive, since he does not possess the requisite medical knowledge to opine on something as complex as etiology of cancer.  Accordingly, the Board denies service connection as secondary to a claimed in-service STD. 

4.  Direct

In service, the Veteran had no prostate cancer.  He was treated for prostatitis in 1984.  However, there is no medical evidence suggesting the Veteran's prostate cancer developed as a result of the prostatitis or that the prostatitis was somehow related to the cancer that was diagnosed many years later.  He was first diagnosed with prostate cancer more than 18 years after completing his last period of active duty service in 1991.  To date, no physician has linked the prostate cancer to any matter arising out of service, separate from the issues discussed above.  Again, the Veteran does not have the requisite medical knowledge to opine on such a complex medical question.  Therefore, the Board denies service connection on a direct basis. 

C. Eye Condition

The Veteran has several eye conditions.  He argues that his vision has been getting worse, and he believes it is because of the various medications that he takes.

He has been diagnosed with bilateral cataracts.  However, the 2010 VA examiner stated these are age-related.  There is no medical opinion to the contrary.

The Veteran does have refractive error of the eyes, which he also had during service.  However, service connection may not be granted for refractive error of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 (2015).  See also O'Bryan v. McDonald, 771 F.3d 1376, 1380-81 (Fed. Cir. 2014) (refractive error of the eye is not a compensable disease because it is specifically excluded from the regulation even though refractive errors of the eye can progress) (citing Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003)).  While service connection can be granted if superimposed disease or injury resulted in the decreased visual acuity, that is not the case here.  Clearly the Veteran had a head injury during service, although no actual eye trauma was shown.  The TBI has not been linked by medical evidence, however, to the decreased visual acuity.  See, e.g., 2010 VA examination.  While the Veteran may believe his vision is worse because of the TBI - or because of the medications he takes for his various medical conditions - he does not have the medical knowledge to provide an opinion on this question.  Therefore, service connection for refractive error is denied.

However, the 2010 VA eye examination did show the Veteran had a visual field defect in the right eye, which the examiner concluded is related to the in-service TBI.  Therefore, service connection is granted.



III.  Increased Ratings

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  Lumbar Spine

Disabilities of the spine are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5235-5243.  Lumbar spine disorders ratings are based on functional limitations with or without symptoms of pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
the entire thoracolumbar spine	40

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire spine	100

		
As noted above, lumbar spine disabilities with evidence of intervertebral disc syndrome (IVDS) with incapacitating episodes may also be rated under the Formula for Rating IVDS.  Whichever method results in the higher rating will be used.  For the purposes of this rating formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Formula for Rating IVDS, Note (1).

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months	20

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months	40

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months	60

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

In November 2004, the Veteran filed a claim for a rating in excess of 20 percent for lumbar degenerative joint and disc diseases. In December 2005, the RO continued the 20 percent rating based on the new criteria for rating spine disorders.  The Veteran's initial 20 percent rating was based on criteria in effect from July 1988.   The RO concluded the Veteran was not entitled to a higher rating because forward flexion was more than 30 degrees, and no ankylosis of the entire thoracolumbar spine, favorable or unfavorable, was shown.  Additionally, there was no evidence of incapacitating episodes to warrant consideration under the alternative rating criteria. 

During the pendency of appeal, the RO granted the Veteran separate ratings for bilateral lower extremity radiculopathy in a January 2011 rating decision. In the rating decision, the RO granted the Veteran a 20 percent rating for left lower extremity radiculopathy and 10 percent rating for right lower extremity radiculopathy, both effective March 22, 2010.  The Veteran has not challenged these separate ratings.  Accordingly, the Board focused its attention on the primary claim involving the back disability. 

The Veteran continues to contend that his service-connected back disability is of a severity warranting a higher rating.  Unfortunately, based upon objective evaluations and in consideration of the Veteran's subjective complaints, a 20 percent rating, and no higher, continues to be warranted for the entire appeals period. 

In September 2004, the Veteran attended an Augusta VAMC primary care visit where he reported having moderate to severe back pain lasting the previous six days.  No range of motion testing was conducted during this evaluation or any other objective tests that could be used to weigh against the rating criteria.  

The Veteran underwent a VA examination in December 2005.  X-rays reflected continued degenerative arthritis and joint narrowing. He reported that he had constant low back pain that traveled into the legs. When formally evaluated by the examiner, the Veteran's posture and gait were within normal limits.  He did not require any assistive device for ambulation.  Objective examination also revealed no complaints of radiating pain on movement or muscle spasm.  Evaluation also failed to show evidence of ankylosis of the thoracolumbar spine or forward flexion of 30 degrees or less.  The Veteran's forward flexion was to 75 degrees.  The examiner noted that the joint function of the spine was additionally limited after repetitive use by pain, fatigue, lack of endurance and weakness, but a calculation of reduced range of motion in degrees was not provided.  

Based upon the 2005 examination, the Veteran's degree of disability was actually more comparable to a 10 percent rating.  He was able to flex the spine to 75 degrees, and there was no muscle spasm or guarding, or abnormal gait or abnormal spinal contour.  Nonetheless, the Board will not disturb the 20 percent rating in place. 

After the VA examination, the Veteran filed a notice of disagreement in March 2006, reporting additional symptoms including increased soreness in his back and numbness in his legs.  He reported that he had to miss work because of these symptoms due to his inability to get out of bed.  Subsequent treatment at the Augusta VAMC in May 2007, October 2007, and February 2008 with his primary care physician continued to demonstrate complaints of low back pain and "bad arthritis."  

In light of the Veteran's continued complaints of worsening, VA scheduled him for another spine examination in March 2010.  He reported chronic pain lasting the past 20 years.  He also reported limitations in walking and standing.  He reported that on average he could walk half a mile, but it would take him 40 minutes to do so.  He also reported symptoms associated with the spine condition included stiffness, fatigue, spasms, decreased motion, paresthesia, numbness, and lower extremity weakness.  During a flare-up, the Veteran reported experiencing additional pain and increased limitation of motion. However, he reported no bowel, bladder, or sexual function issues in relation to the spine.  

Objective evaluation of the Veteran's spine range of motion revealed reduced forward flexion, but not of a level warranting a rating in excess of 20 percent.  The Veteran's forward flexion was to 60 degrees with pain on movement.  The examiner also noted that additional limitation of the joint followed after repetitive use, but that limitation was not quantified by the examiner. The Veteran was have to have flexion to 30 degrees or less to warrant a higher rating, and there was no indication that any additional limitation he experienced with repetitive use were to that degree.  Therefore, the results of the 2010 VA examination were consistent with a continued 20 percent rating.  

In a June 2011 letter from the Veteran's primary care physician Dr. R. K., the physician noted that the Veteran had lumbar stenosis that had progressed over the years to include worsening pain and episodic urinary incontinence and pain flare ups.  

In January 2012, VA scheduled the Veteran for another examination.  He reported additional worsening of his back pain, characterized by constant throbbing, sharp pain localized in the low back of a moderate intensity with pain radiating down the left leg to the foot with intermittent numbness and tingling down the right leg.  He also reported having flare ups three times per week lasting on average of an entire day.  During flare ups, the Veteran stated he was unable to go to work.  Within the past 12 months, the Veteran reported missing 20 days of work.  Ambulation was limited to short distances.  However, even with the Veteran's complaints of worsening pain, the forward flexion of the spine remained essentially unchanged.  Forward flexion was to 70 degrees, with pain noted at 50 degrees.  No evidence of ankylosis was seen, and there was no evidence of incapacitating episodes within the past 12 months.  The fact that the Veteran voluntarily chooses to restrict his activities or remain in bed during a flare-up does not meet VA's definition of an incapacitating episode.  Based on the 2012 VA examination, no more than a 20 percent rating continued to be warranted.   

With additional complaints of worsening back pain, VA scheduled the Veteran for another VA spine examination a year later in January 2013.  Forward flexion remained relatively unchanged at 70 degrees, and pain was noted at 40 degrees.   Guarding and muscle spasms were present, but these symptoms did not result in an abnormal gait.  These results also remained consistent with a 20 percent rating.

The last examination of record VA scheduled was in April 2015.  Forward flexion continued to be approximately the same - to 60 degrees, with pain noted.  Although other ranges of motion were limited, including no ability to extend the back, there was no finding of ankylosis.  Even after repetitive testing, the Veteran remained able to forward flex to 60 degrees - far more than the 30 degrees that would warrant a higher rating.  The examiner opined that there was contributing factors of pain, weakness, fatigability and/or incoordination and an additional limitation of functional ability of the thoracolumbar spine during flare-ups or repeated use over time. The examiner estimated the degree of range of motion loss during pain or use on flare-ups amounted to an approximately 5 degree loss in all directions. This would only amount to a forward flexion at worse to 55 degrees, so, again, not warranting an increase. 

The examiner also noted that the Veteran had IVDS causing incapacitating episodes of at least six weeks during the past 12 week period.  However there is no evidence within the Veteran's treatment record of physician prescribed bedrest to corroborate the findings of the VA examiner.  Again, the fact that the Veteran feels incapacitated and restricts his activities is not how VA defines an incapacitating episode.

In reviewing the evidence of record, the Board finds the Veteran is not entitled to a rating in excess of 20 percent based on the objective tests, which reveal forward flexion consistently above 30 degrees, even with pain.  Although he clearly experiences a severe level of back pain, his functional limitations have not been affected to the degree that they could be classified as equivalent to 30 degrees or less of forward flexion.  Despite his complaints, all muscle strength testing has been normal, and he does not have muscle atrophy, which indicates he continues to use his muscles in a somewhat normal fashion despite his complaints of restricted activity. There has been no evidence of ankylosis, and no evidence of physician prescribed bed rest.  He already receives separate ratings for the radiculopathy of the lower extremities, and he did not disagree with those ratings, so they are not before the Board at this time.   

B.  Post-Concussive Syndrome - Headaches and Dizziness

The Veteran seeks a rating in excess of 10 percent for a post-concussion syndrome manifested by headaches and dizziness.  During the pendency of the claim, the 
10 percent rating was increased to 40 percent effective March 19, 2010, based on the findings of a VA examination on that date.  

The Veteran filed his claim for an increase in 2004.  During the pendency of the appeal, the rating criteria have changed.  

Prior to October 23, 2008, Diagnostic Code 8045 clearly stated that a 10 percent rating for subjective complaints, such as headaches or dizziness, would be rated 10 percent and no more, and could not be combined with any other rating for a disability due to brain trauma. 

At the VA examination in December 2005, the veteran reported having migraine headaches.  He stated the headaches were severe and averaged once every day, lasting about 30 minutes.  He reported the functional impairment was an inability to work during the headaches and this had resulted in losing work two times per month.  The diagnosis remained post-concussive headaches.

The VA treatment reports showed the Veteran's complaints of headaches, and in August 2003, the headaches were noted to be most consistent with tension headaches.  However, in October 2002 they were noted as most consistent with migraines, occurring twice per week.  In May 2007, CT scan of the head was normal, and again it was noted the headaches were suspected to be due to tension.  

The evidence showed that the Veteran began to complain of headaches and dizziness following an automobile accident while on active duty.  Headaches and dizziness following head trauma were considered in the assigned 10 percent rating.  A separate rating for migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 was not available under the criteria effective prior to October 23, 2008.  Diagnostic Code 8045 expressly stated these symptoms would be rated 10 percent and no more.  Therefore, under the criteria in effect prior to October 23, 2008, a rating higher than 10 percent is denied. 

Since October 23, 2008, the criteria for Diagnostic Code 8045 changed to provide three main areas of dysfunction to evaluate that may result from a traumatic brain injury (TBI) and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical (including neurological).  Each of these areas of dysfunction may require a separate evaluation. 38 C.F.R. § 4.124a, Diagnostic Code 8045, 9034.

A cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130  (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition is evaluated  separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Diagnostic Code 8045 instructs that VA should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 
3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

The current version of Diagnostic Code 8045 contains the following notes:
Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, VA is not to assign more than one rating based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe," which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning. 
This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5): A veteran whose residuals of a traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a , Diagnostic Code 8045, in effect before October 23, 2008 may request review under Diagnostic Code 8045, regardless of whether his disability has worsened since the last review.  VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008.  For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.11, if applicable. 38 C.F.R. § 4.124a, Diagnostic Code 8045.

A VA TBI consult in July 2009 noted that the Veteran's complaints of chronic headaches, among other things.  Cognitively, the Veteran felt that he did not process information as well as prior to his auto accident during service, but he was working full-time as a contractor at Fort Gordon, where he had worked for 15 years, training reservists and functioning in supply.  He remained independent in all his activities of daily living.  The examiner concluded that based on the evaluation, the Veteran  would meet the criteria for a TBI that was sustained while he was on active duty.  He was alert and oriented, and he verbalized his thoughts clearly.  No other specific findings that would match VA's rating criteria for TBI residuals were provided. 

In August 2009, he underwent a neurocognitive evaluation.  There was no impaired speech or thought.  On testing, he demonstrated mild cognitive impairment in the areas of immediate memory, language, and visuospatial/constructional abilities. 

At the March 2010 VA headache examination, the Veteran reported having no issues with attention, concentration, memory or difficulty with understanding directions, which is indicative of a level 0 of impairment.  However, the March 2010 examiner who performed the TBI evaluation found a mild impairment in memory, attention, concentration, and/or executive function based on the Veteran's performance on the MMSE, which is consistent with a level 2 impairment.  The Veteran was unable to remember three unrelated objects after 20 minutes, count backwards from 100 by 7s, and unable to spell the word "WORLD" backwards.  In terms of executive function, the Veteran was able to organize half the time, but was rarely able to set goals, plan and/or be spontaneous.  The Veteran also reported difficulties with organizing at home.  

In terms of judgment, the Veteran demonstrated no signs of impaired judgment during the examination conducted in March 2010 for post-concussive syndrome.  However, in an exam conducted the same month for residuals of a traumatic brain injury (TBI), it was found that the Veteran had moderately impaired judgment, which was consistent with a level 2 impairment.  The March 2010 TBI examiner found the Veteran was unable to identify, understand or weigh alternatives in making complex or unfamiliar decisions.  The Veteran had the ability to understand consequences of choices and make a reasonable decision, but had little difficulty with simple decisions.  When asked what he would do if he was lost in the forest, the Veteran stated that he would build a fire, climb a tree to see where he was, as well as make marks on trees.  He did not consider the possibility of setting fire to the forest.  

The Veteran also demonstrated impairments in subjective symptoms and neurobehavioral effects.  In subjective symptoms, the Veteran reported that three or more subjective symptoms mildly interfered with family, work and close relationships.  The Veteran had intermittent dizziness, moderately severe ringing in the ears, hypersensitivity to sound, and moderately severe headaches, which is consistent with a level 1 impairment.  Even excluding headaches in the equation, the Veteran would still have a level 1 impairment. Since marked level subjective symptoms were not shown, a level 2 impairment would not be warranted. 

As for neurobehavioral effects, the Veteran had moderate irritability, moderate to severe lack of motivation, and moderate moodiness, which would occasionally interfere with workplace interaction or social interaction. 

The TBI examiner, as well as other evaluating sources in March 2010, noted no impairment in social interaction, orientation, motor activity, visual spatial orientation, communication, and consciousness.  

The March 2010 examiner also explicitly concluded the Veteran had migraine headaches as a result of the in-service head injury.  [Again, the revised criteria allow for separate evaluations for any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache.]  On the specific headache examination, the Veteran described having cluster and migraine headaches.  He reported that when the headaches occurred, he was effectively bedridden and unable to do anything.  He reported experiencing headaches on average of once a day lasting for 12 hours.  

In November 2011, he complained he still had headaches almost every day.  He was referred to neurology.  In April 2012, the Veteran was seen by neurology for his chronic headaches, and it was noted they were "mixed type." He reported different types of headaches that occurred in certain situations. On examination, he was alert, cooperative, and fully oriented.  H was able to say the days of the week in forward and reverse order, and he knew the current and prior Presidents.  He remembered key words immediately and at 5 minutes, and all other memory tests were normal.  He had fluent speech, with good comprehension.  He was able to identify problems on both sides of the cookie theft picture.  Therefore, none of these findings were indicative of any cognitive or emotional/behavioral dysfunction.  All physical findings were normal too.  The examiner's impression was stress related headaches.  

In May 2013, the Veteran complained of headaches almost every day; sometimes they last a few minutes and then sometimes several hours.

On a posttraumatic stress disorder (PTSD) examination done in September 2014, it was noted that the Veteran had headaches and cognitive impairment secondary to TBI.  The Veteran reported chronic headaches that occurred several times a day, sometimes for a minute and sometimes lasting up to half hour.

A second TBI examination was conducted in April 2015, which revealed some results consistent with the prior March 2010 examination, but also improvement in some areas.  The Veteran had complaints of mild memory loss, consistent with a level 1 impairment, but no indication that such loss was shown on objective testing.  He had mildly impaired judgment, consistent with a level 1 impairment.  Motor activity was noted to be normal most of the time, but mildly slowed at times, which is consistent with a level 1 impairment.  The Veteran continued to show no impairment in social interaction, orientation, or visual spatial orientation.  The examination differed from the previous one, in that there was now no impairment in neurobehavioral effects and although subjective symptoms continued to be found, they were found to not to interfere with work or activities of daily living, which is consistent with a level 0 impairment.  Communication and consciousness were normal. The examination noted the Veteran had intermittent syncope

The 2015 TBI examiner indicated that the Veteran had migraine headaches attributable to TBI.  On a separate headaches examination, the Veteran reported his headaches had worsened to the point where he could no longer work.  He reported having prostrating headaches more than once a month that impacted his ability to focus and concentrate during a headache episode. The Veteran had stopped working in late November 2012.   

TBI Rating

The evaluation assigned for cognitive impairment and other residuals of TBI not otherwise classified is based upon the highest level of severity for any facet as determined by examination.  Only one evaluation is assigned for all the applicable facets.  The RO assigned a 40 percent rating, effective the date of the 2010 examination, based on the highest severity level of 2, which was assigned for the following facets: memory, attention, concentration, executive functions, and judgment.  

However, in reviewing the Veteran's entire medical history, it is clear that the complaints shown on that 2010 examination were present before then.  See, e.g., the 2009 VA outpatient records.  The Veteran has consistently complained of the same symptoms he reported on the 2010 examination.  In all fairness, considering the medical evidence and his very credible lay statements, that 40 percent rating should have been granted back to the date the revised criteria were enacted - October 23, 2008.  To this extent, the Veteran's request for an increase is granted.  Again, prior to that date, the rating criteria provided only a 10 percent rating for residuals of brain trauma, unless dementia was shown, which it was not.  

As for whether a rating higher than 40 percent could be assigned, this would require an impairment level of 3 in any facet, which is simply not shown by any of the evidence.  While the 2015 TBI examination suggests the Veteran's impairments in memory and judgment had improved when contrasted to the 2010 examination, the Board does not find that persuasive.  The 2010 examination was provided by a Ph.D., as opposed to the 2015 examination by a family physician.  The 2010 report provided the underlying test results supporting the impairment in each facet, as opposed to the 2015 report which just showed checked boxes, without any underlying rationale.  Considering the VA outpatient records, it certainly does not appear that the residuals of his TBI have improved in any measurable way, so the 40 percent rating continues to be warranted.

Headaches

The Veteran's consistent complaint - and what he views as the most severe residual of his concussion - has been chronic headaches.  Again, prior to October 23, 2008, the rating criteria did not allow for separate evaluation of headaches due to brain trauma.  However, the revised criteria contemplate such a separate rating if warranted.  The RO previously refused to rate the Veteran's headaches as migraines, indicating that the medical evidence suggested they were tension headaches.  Certainly some providers have concluded his headaches are of the tension variety, but there have also been VA TBI examinations where it is expressly concluded he has migraine headaches as a residual of the TBI.  To the extent there is any doubt on this question, it must be resolved in the Veteran's favor. 

Diagnostic Code 8100 is used to rating migraine headache disabilities.  Because of the severity noted by the Veteran and highlighted in VA examinations, the Board felt it prudent to evaluate the complaints to determine if a separate rating is warranted since October 23, 2008.  There are no other diagnostic codes pertinent to headache disabilities.  The rating criteria of Diagnostic Code 8100 are as follows:

Migraine:

		With very frequent completely prostrating and prolonged attacks 
			productive of severe economic inadaptability	50

		With characteristic prostrating attacks occurring on an average once 
			a month over last several months................................................	30

		With characteristic prostrating attacks averaging one in 2 months over 
			last several months	10

Although prostrating attacks are not defined in the rating criteria, medical guidance used by the VA Compensation Service suggests that such an attack causes one a lack of strength to the point of exhaustion.  See VA Compensation Service's Medical Electronic Performance Support System.

In looking at the medical evidence from 2009-11, the Veteran's headaches appear to have been more severe than a "subjective complaint" as indicated by the 10 percent rating for residuals of a TBI.  When asked, the Veteran described having cluster and migraine headaches.  He reported when the headaches occur, he is effectively bedridden, and is unable to do anything.  He reported experiencing headaches on average of once a day, sometimes lasting for hours.  [Despite his report of being bedridden due to headaches, the Veteran continued to work until late November  2012.  Accordingly, the Board finds the migraine headaches consistent with a 30 percent rather than higher 50 percent rating, which would require severe economic inadaptability.  In other words, despite the frequency and severity of his headaches, he was able to adapt economically, and maintain a full time position. 

However, there were notations in the late 2012 VA outpatient records about the Veteran's headaches and how they affected his job.  By the April 2015 examination, the Veteran's headaches had worsened to the point where he could no longer work.  He reported having prostrating headaches more than once a month that impacted his ability to focus and concentrate during a headache episode.  In looking at his history, however, he had certainly raised such complaints at other times.  Since by this point, the Veteran had stopped working in late November 2012, it seems fair to say that is when the headaches had worsened to the point that they affected his economic adaptability.  Accordingly, a 50 percent rating, the highest schedular rating for migraines, is granted effective December 1, 2012.   


D.  Extraschedular Considerations 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111   (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 
When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id.  
Turning to the first step of the extraschedular analysis, the Board finds the rating criteria specifically contemplate the symptomatology of the Veteran's appealed service connected disabilities. 

The rating criteria for lumbar spine disorders focus on limitations in range of motion and generally loss of function as consistent with the severity of the service-connected disability.  The Veteran complains of significant difficulties such as pain, and the need to use an assistive device. Regardless, the rating is based on objective medical evidence of record, specifically the range of motion tests. These tests are consistent with the current schedular rating. 

In rating the Veteran's post-concussive symptoms under both TBI and migraine rating criteria, the Board was able to evaluate all symptoms reported by the Veteran and identified in examinations.   

The Board notes that Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to the ratings associated with the appealed issues as reflected by the assigned rating.  As explained above in denying higher ratings, the Board considered the criteria for higher schedular ratings, but it upheld the ratings assigned because the rating criteria are adequate. In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities. Accordingly, referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 


IV. VA's Duties to Notify and Assist

VA satisfied its notice requirement to the Veteran with respect to these claims in December 2004, June 2008, November 2008, September 2009, May 2010, October 2011, December 2011, and November 2012 notices.  As the contents of the notice letters fully comply with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159, the Board concludes that VA satisfied its duty to notify the Veteran.

VA also met its duty to assist. This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records and post-service treatment records, including Social Security Administration records.  Neither the Veteran nor his representative has provided any argument or factual basis, to conclude that any service treatment or post-service treatment records are missing or, more pertinently, that any potentially missing records could impact the factual determinations relevant to this appeal.  See Shinseki v. Sanders, 556 U.S. 396, 409-13 (2009) (holding prejudicial error analysis applies in context of claims for VA benefits).

With respect to examinations, the Veteran has been afforded several VA examinations pertinent to the claims on appeal evaluating his hearing, history of migraines, etiology of the prostate cancer, and the severity of his service-connected back condition and post-concussion syndrome.  The Board finds these examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24   (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12   (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss.  The appeal is granted to this extent only. 

New and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostate cancer.  The appeal is granted to this extent only. 

Service connection for left hearing loss is denied.  

Service connection for right ear hearing loss is granted, subject to the rules and regulations governing the payment of VA monetary benefits. 

Service connection for prostate cancer is denied. 

Service connection for cataracts and refractive error (presbyopia) is denied.

Service connection for visual field defect in the right eye is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating in excess of 20 percent for lumbar spine degenerative disc disease and degenerative joint disease, with intervertebral disc syndrome, is denied. 

A rating in excess of 10 percent for post-concussion syndrome prior to October 23, 2008, is denied.  

A 40 percent rating is granted for post-concussion syndrome from October 23, 2008, to March 18, 2010, subject to the rules and regulations governing the payment of VA monetary benefits.

A rating in excess of 40 percent for post-concussion syndrome is denied for any time period from October 23, 2008.

A separate 30 percent rating as of October 23, 2008, and a 50 percent rating as of December 1, 2012, for migraine headaches as a residual of post-concussion syndrome are granted, subject to the rules and regulations governing the payment of VA monetary benefits.  





	(CONTINUED ON NEXT PAGE)

REMAND

In late November 2012, the Veteran stopped working as a civilian warehouse supervisor and instructor at Fort Gordon.  He has been awarded a TDIU effective January 14, 2014.  

On his IU claim, the Veteran asserted that he is disabled due to his post-concussion syndrome (claimed as a TBI), and that he became disabled on approximately November 28, 2012, the day he was released from employment.  The RO should consider whether the Veteran's TDIU was warranted prior to January 14, 2014.  

Accordingly, the case is REMANDED for the following action:

Undertake any development necessary to adjudicate the TDIU claim.  Thereafter, adjudicate whether he was entitled to TDIU prior to January 14, 2014.  If the benefit request remains denied, provide the Veteran and his representative with a supplemental statement of the case and an appropriate time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


